Order entered June 28, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00852-CR
                                      No. 05-18-00853-CR

                         TYRAN DARNELLE WILSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                           Trial Court Cause Nos. 30121, 30122

                                           ORDER
       Based on the Court’s opinion of this date, we GRANT the January 7, 2019 motion of

Peter I. Morgan for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Peter I. Morgan as counsel of record for appellant.

       We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Tyran Darnelle Wilson, TDCJ No. 02212651, Wallace Unit, 1675 South FM

3525, Colorado City, Texas, 79512.

                                                      /s/   DAVID J. SCHENCK
                                                            JUSTICE